Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication JP 2008-012689 to Kadoya et al. cited in Information Disclosure Statement filed 16 June 2020 (herein Kadoya, see machine translation) in view of Japanese Publication JP 2009-056770 to Shimamoto et al. cited in Information Disclosure Statement filed 27 November 2019 (herein Shimamoto, see machine translation). 
Regarding claim 1, Kadoya teaches a vinylidene fluoride resin laminated film (paragraph 0001) comprising a surface layer corresponding to the vinylidene-fluoride resin film recited in the instant claims and an adhesive layer wherein the surface layer comprises crosslinked acrylic resin particles corresponding to the crosslinked acrylic acid ester resin particles recited in the instant claims, (A) vinylidene fluoride resin, and a methacrylic acid ester resin and the adhesive layer comprises (B) vinylidene fluoride resin and a methacrylic acid ester resin (paragraph 0012).  Kadoya teaches that the acrylic resin used in the crosslinked acrylic resin particles is a copolymer of an acrylic acid ester and a 
Kadoya is silent as to the arithmetic average surface roughness (Ra) of the surface layer.
Shimamoto a matte laminated film comprising a substrate film and a coating layer formed thereon wherein the substrate film comprises crosslinked particles (paragraph 0010).  Shimamoto teaches that the substrate film has a surface roughness Ra of 0.2 to 1.0 µm (paragraph 0012) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface layer of Kadoya to have the surface roughness taught by Shimamoto because it would prevent sticking when the film is wound and would allow for easy printing or coating (paragraph 0012).
Regarding claim 2, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the crosslinked acrylic particles are present in the surface layer at 1 to 10 parts by mass with respect to 100 parts by mass of resin (paragraph 0012).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3
Kadoya teaches that the particles can have a diameter of 1 to 10 µm (paragraph 0012).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 4-6, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the vinylidene-fluoride resin can be a homopolymer or a copolymer of vinylidene fluoride (paragraph 0015) and monomers such as propylene hexafluoride (paragraph 0016).  Kadoya also teaches that the vinylidene fluoride resin and the methacrylic acid ester resin in the surface layer are present in 85 to 90 parts by weight and 15 to 10 parts by weight, respectively (paragraph 0012) which overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the surface layer has a thickness of 10 µm or more (paragraph 0028) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 8-10, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the laminate film includes an adhesive layer corresponding to the methacrylic acid ester resin film recited in the instant claims wherein the adhesive layer comprises 20 parts by mass or less of a vinylidene fluoride resin and 80 parts by mass or more of a methacrylic acid ester resin (paragraph 0012) which overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  
Regarding claim 11, Kadoya and Shimamoto teach all the limitations of claim 8 as discussed above.
Kadoya teaches that the laminated film has a total thickness of 150 µm or less (paragraph 0041) which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Kadoya also teaches that the surface layer has a thickness of 10 µm or more (paragraph 0028).  Combining these two teachings yields a film thickness of the adhesive layer that overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 12, Kadoya and Shimamoto teach all the limitations of claim 8 as discussed above.
Kadoya teaches that the film can be bonded to a surface and used as decoration (paragraph 0048).
Regarding claims 13 and 15, Kadoya and Shimamoto teach all the limitations of claim 1 as discussed above.
Kadoya teaches that the laminated film can be used on automobile parts (paragraph 0048).  One of ordinary skill in the art would recognize that this inherently means that Kadoya teaches an automobile that includes the laminated film.
Regarding claims 14 and 16, Kadoya and Shimamoto teach all the limitations of claim 8 as discussed above.
Kadoya teaches that the laminated film can be used on automobile parts (paragraph 0048).  One of ordinary skill in the art would recognize that this inherently means that Kadoya teaches an automobile that includes the laminated film.
Response to Amendment
In view of Applicant’s amendments filed 28 February 2022, previous rejections of claims 4-6, 9-10, and 13-14 under 35 U.S.C. 112(b) are hereby withdrawn.
In view of Applicant’s amendments filed 28 February 2022, previous rejection of claim 12 under 35 U.S.C. 112(d) is hereby withdrawn.
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Shimamoto does not teach the claimed range of surface roughness because the range taught by Shimamoto merely overlaps the claimed range and points to paragraph 0042 of the instant specification as evidence (Remarks, page 6).  While Shimamoto does not teach the exact claimed range, by teaching an overlapping range of surface roughness, a prima facie case of obviousness is established.  See MPEP 2144.05(I).  The evidence cited by Applicant to demonstrate the criticality of the claimed range amounts merely to generalized statements that the claimed surface roughness is preferable.  No evidence, i.e. data, has been presented demonstrating the criticality of the claimed range.  Examiner notes that the data presented in Tables 1-4 of the instant specification are not commensurate in scope with the claimed range of surface roughness.
Applicant argues that because Shimamoto teaches different benefits of surface roughness, the claimed range of surface roughness is not obvious (Remarks, pages 6-7). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).  Shimamoto teaches a range of surface roughness that overlaps the claimed range, thereby establishing a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783